Per Curiam.

The commission has authority to adopt rules but the General Assembly has not prescribed a procedure therefor. The Administrative Procedure Act, Section 154-61 et seq., General Code (Section 119.01 et seq., Revised Code), sets up a formal procedure for rule-making, but by Section 154-62, General Code (Section 119.01, Revised Code), the commission is specifically excepted from the provisions of the act.
The commission in the promulgation and adoption of the rules in question was not subject to the procedural requirements of Section 614-46a, General Code. The proceeding was not an adversary one as contemplated by the term, “contested cases.” No justiciable question was before the commission.
As there has been no attempt to enforce the rules against the appellants, they have not been affected by the rules in any way, and the validity of the rules can be determined only when that question arises in connection with a matter that is justiciable. Consequently the appeal is premature.
The appeal is dismissed, sua sponte, on authority of Zangerle, Aud., v. Evatt, Tax Commr., 139 Ohio St., 563, 41 N. E. (2d), 369.

Appeal dismissed.

Weygandt, C. J., Middleton, Taet, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.